Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Claim Status
This is a response to papers filed on March 4, 2021.  Claims 1, 16, 20, and 23 have been amended.  Claims 2-3 and 5-6 have been previously or newly cancelled.  No claim has been newly added.  Claims 7, 9, and 16-22 have been withdrawn. Accordingly, claims 1, 4, 8, 10-15 and 23 are under consideration on the merit.


Claim Rejections under 35 U.S.C. 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8, 10-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shukuzaki et al. (“Shukuzaki”, US 5,266,321, issued November 30) in view of  Ricard (US 20120138078 A1, published June 7, 2012) and Josso (US 20050196364 A1, published September 8, 2005).
The claims embrace compositions for making up and/or caring for keratin materials, comprising:
at least one aqueous phase gelled with at least one non-starchy hydrophilic gelling agent,
at least one oily phase gelled with at least one non-cellulose-based lipophilic gelling agent selected from the group consisting of organopolysiloxane elastomers … and mixtures thereof; said phases forming therein a macroscopically homogeneous mixture; herein the gelled aqueous phase and the gelled oily phase interpenetrate to form a stable, consistent product and said composition also comprising at least one UV-screening agent selected from the group consisting of water-soluble organic screening agents, liposoluble organic screening agents, and insoluble organic screening agents.
The difference between claim 1 and 23 is that claim 1 recites genus of UV-screening agents while claim 23 recites specific class or species of UV-screening agents.
In addition, claims 1 and 23 use the open-ended transitional phrase “comprising”.  Thus, they allow for the presence of additional unrecited components.
Shukuzaki is directed to an oily make-up cosmetic which further comprises an aqueous gel of water-soluble polymer containing glycerine (abstract).  Shukuzaki indicates that oily make-up cosmetics are widely used because of their excellent characteristics in terms of adherence to the skin, skin covering capability, and water-repellency of the cosmetic film (readable on the intended use for making up in the instant claim 1).  Shukuzaki teaches that an oily make-up cosmetic composition comprising (A) an oil base which comprises (i) a semi-solid or liquid oil and (ii) a solid oil, an oil gelling agent, (B) a silicone gel composition which aqueous gel of acrylic water-soluble polymer containing glycerine (col. 2, lines 28-40, read on the limitations of aqueous gelling agents; oily phase and lipophilic gelling agents in the instant claims 1 and 23).  Shukuzaki indicates that the synthetic polymeric hydrophilic gelling agent is acrylic water-soluble polymer (col. 7, lines 45-65), and an oily phase gelled with a lipophilic gelling agent including organopoly-siloxane elastomer in low viscosity silicone oil (col. 2, lines 19-24, and line 45 to col. 3, line 40), and which comprises cosmetic powders (fillers/pigments) (col. 7, lines 32-45) including powders of silica and silicates (magnesium silicate, aluminum magnesium silicate, silica) (col. 7, lines 32-45, read on the limitations of oily phase and the lipophilic gelling agents in the instant claims 1 and 23, the limitation of solid particles in the instant claim 13, and the limitation of silicone oil in the instant claim 14).   Shukuzaki also teaches that the make-up composition an alternative to emulsion-type cosmetics (col. 1, lines 37-60), said phases forming therein a macroscopically homogeneous mixture (col. 8, lines 35-47, the same property as required in the instant claims 1 and 23).  Shukuzaki further teaches that, besides these essential components, perfumes, antiseptics, UV absorbers, surface active agents, anti-oxidants, polymers, can be formulated into the cosmetic (col. 8, line 48-51, readable on the limitations of UV-screening agent in the instant claims 1 and 23).  It is believed that the UV absorbers is either totally or partly present in the gelled aqueous phase or is totally or partly present in the gelled oily phase depending on the species, thus the limitation of the instant claim 11 is considered met. Shukuzaki exemplifies titanium dioxide in examples 4-2 (Table 1 of col. 10); organic and inorganic colored pigments in example 8 (col. 14, read on the limitation of screening agents in the instant claim 10 and polyvalent metal in the instant claim 23).  Additionally, Shukuzaki 
While teaching a cosmetic comprising at least one aqueous phase gelled with at least one synthetic polymeric hydrophilic gelling agent (polyacrylic acid), Shukuzaki does not expressly teach acrylamido-2-methylpropanesulfonic acid polymer as hydrophilic gelling agent nor UV-absorber or UV-screening agent as claimed. The deficiencies are cured by Ricard and Josso.
Ricard is directed to cosmetic assembly for making up and/or caring for keratin materials (title).  Ricard teaches that the assembly comprising at least:--one container containing at least one solid cosmetic composition, the said composition comprising at least one liquid fatty phase, at least one wax and at least 5% by weight of pigments relative to the total weight of the said composition (abstract).  Ricard also teaches that the composition comprise one or more thickeners or gelling agents ([0255]) including hydrophilic gelling agents ([0256]) and lipophilic thickener or gelling agent ([0259]).  Ricard further teaches that hydrophilic gelling agents are modified or unmodified carboxyvinyl polymers, crosslinked and/or neutralized 2-acrylamido-2 -methylpropanesulfonic acid polymers and copolymers, for instance Hostacerin AMPS (sold by the company Clariant) ([0258], read on the limitations of teh hydrophobic gelling agents in the instant claims 1, 4, and 23); lipophilic gelling agents are modified clays, hectorite modified with a C10 to C22 fatty acid ammonium chloride ([0261], read on the limitations of teh lipophilic gelling agents in the instant claims 1 and 23).  Additionally, Ricard teaches that the composition may comprise preserving agents, cosmetic active agents, moisturizers, water-soluble or UV-screening agents, thickeners, water, surfactants and fragrances ([0318], read on the limitations of the instant claims 1 and 23).
Josso is directed to topically applicable, stable, transparent self-tanning aqueous gels (abstract). Josso teaches that the composition contain at least one UV-A-active and/or UV-B-active organic UV-screening agent; the said UV-screening agent may be water-soluble, liposoluble or insoluble in the cosmetic solvents commonly used ([0110]). Josso teaches that organic screening agents are selected especially from anthranilates; cinnamic derivatives; salicylic derivatives; camphor derivatives; triazine derivatives ([0111], read on the specific class of UV-screening agents in the instant claim 23).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose UV-screening agent as taught by Josso to be incorporated into cosmetic composition of Shukuzaki.  A person of ordinary skill would have been motived to do so because transparent cosmetic formulations are more and more appreciated by consumers for aesthetic reasons. Aqueous gels are particularly desired in cosmetics on account of their provision of water, which gives a pleasant sensation of freshness to the skin ([0008]).  Thus, the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options of gelling agents and UV-screening agents. 

Nonstatutory Double Patenting Rejection
The text of those sections of the nonstatutory double patenting rejection based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action.
Claims  1, 4, 8, 10-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/314,221 (US PGPUB 2017/0189278) in view of Shukuzaki.
Instant claims are directed to a composition comprising: at least one aqueous phase gelled with at least one hydrophilic gelling agent; and at least one oily phase gelled with at least one lipophilic gelling agent; said phases forming therein a macroscopically homogeneous mixture; said composition also comprising at least one UV-screening agent. 
Copending claims are also directed to a cosmetic composition comprising the same aqueous phase gelled with at least one hydrophilic gelling agent; and at least one oily phase gelled with at least one lipophilic gelling agent; said phases forming therein a macroscopically homogeneous mixture.  The transitional phase “comprising” in copending application allows for the presence of additional unrecited components.
 Both compositions are for making up or for caring keratin fibers. The difference is the copending claims recite “said composition also comprising at least one soft-focus filler, said soft-focus filler being different from the oily gelling agent”.  The deficiency of the instant claims lacking the instant claimed film-forming agent is cured by Shukuzaki.
The teaching of Shukuzaki have been discussed as set forth in the rejections above.  Shukuzaki teaches various kinds of cosmetic powder materials including polyethylene powders, polytetrafluoroethylene powder, silk powder, etc. can be used without special limitation as the (C) component (col. 7, lines 32-45, the same ingredients as copending claim 4).  Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ at least one soft-focus filler in the composition of the copending claims because both Shukuzaki and copending claims are directed to compositions for making up .
This is a provisional nonstatutory double patenting rejection.
Claims  1, 4, 8, 10-15, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/507, 440 (US PGPUB 20170290747) in view of US 7942937 to Brun.
Instant claims are directed to a composition comprising: at least one aqueous phase gelled with at least one hydrophilic gelling agent; and at least one oily phase gelled with at least one lipophilic gelling agent; said phases forming therein a macroscopically homogeneous mixture; said composition also comprising at least one UV-screening agent. 
Copending claims are also directed to a cosmetic composition comprising the same aqueous phase gelled with at least one hydrophilic gelling agent; and at least one oily phase gelled with at least one lipophilic gelling agent; said phases forming therein a macroscopically homogeneous mixture.  The transitional phase “comprising” in copending application allows for the presence of additional unrecited components.
 Both compositions are for making up or for caring keratin fibers. The difference is the copending claims recite at least one hydrophobic film-forming polymer. The deficiency of the instant claims lacking the instant claimed film-forming agent is cured by Brun (US 7,942,937).
Brun teaches a cosmetic composition for hair care comprising at least film-former, one pigment and at least one volatile solvent (abstract). Brun teaches film-forming polymers in the form of dispersions in silicone oils (col. 2, 1 60-67) or aqueous dispersions (col. 3, 14-10) and .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANZHI ZHANG/Primary Examiner, Art Unit 1617